internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - d number contact telephone number legend uil program state counties counties city library state dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as an exempt_operating_foundation under sec_4940 you will offer grant making programs under sec_4945 called the b the b will provide funds to cover costs of travel and living_expenses for grantees to use the library's collections which otherwise may not have been accessible to them as resources for their research in the areas of science engineering and technology the applicant pool will consist of a doctoral candidates and post-doctoral researchers whose areas of academic interest include science engineering and technology and b doctoral candidates and post-doctoral researchers whose areas of academic interest include the intersection of science and the humanities science and the law and or science and the arts individuals residing in the c counties of e and the e counties of f will not be eligible to apply for the grant as it is designed for individuals residing outside of the c metropolitan area so they can travel to and use the library's collections for their research each applicant will be asked to submit the following for the application a acover sheet with his or her name mailing address telephone and fax numbers e-mail address present rank and institution currently attending and the date he or she expects to receive his or her phd if he or she is a doctoral candidate a curriculum vitae not to exceed three pages b c asummary description of the research project he or she intends to pursue while at the library not to exceed five pages d an estimate of the length of time he or she anticipates spending at the library or a statement expressing interest in a defined residency period a budget for his or her research project three letters of recommendation and e f g ahistory of fellowships and grants received within the last five years to be selected the applicant must show a the connection and importance of the library’s collections to his or her proposed research project b the intellectual historic and or scientific significance of his or her proposed research project and his or her ability to complete his or her proposed research project c the selection committee will consist of scholars familiar with the library and its collections the librarian for the history of science and the director of the h no member of the selection committee may apply for the grant furthermore in the event any immediate_family member of a selection committee member applies for the grant or a selection committee member is participating in a proposed research project he or she must excuse himself or herself from the deliberation of the selection committee with respect to that application each application will be evaluated based upon the following metrics a the connection and importance of the library’s collections to the proposed research project b the intellectual historic and or scientific significance of the proposed research project and c the estimated length of time the applicant anticipates spending at the library to complete his or her proposed research project namely the members of the selection committee will individually review each application and rate it on each metric using a scoring scale of one through five the scores for each application will then be totaled and a certain number of applicants with the highest totaled scores will be awarded grants you will award up to grants in any given year after the grantee has completed his or her residency at the library he or she will be required to submit the following a a report which describes how he or she expended his or her grant money and how his or her expenditure of such money was consistent with the budget submitted with their application or the pre-set grant amount as the case may be and b a report which describes his or her research experience at the library and the extent to which his or her use of the library's collection met his or her research expectations additionally the grantee will be required to give one public lecture or presentation on his or her research project at least one member of the library’s staff will be responsible for reviewing the reports required upon the completion of b and determining whether the grantee’s expenditure of his or her grant money was consistent with the grant’s purpose if in the determination of such staff member a report indicates that a grantee did not use his or her grant money in a manner that was consistent with the grant’s purpose or if a report is not submitted within a reasonable period of time after it is due you will open an investigation if after the investigation is concluded you determine that the grant money was improperly used you will inform the grantee of such determination advise him or her to return such money and take all other reasonable and appropriate steps to recover such money including legal action furthermore you will withhold all future disbursements if any to the grantee until you have received his or her assurance that such disbursements will not be improperly used and required him or her to take extraordinary precaution to prevent future improper uses from occurring additionally if the grantee has improperly used fellowship money in the past you will continue to withhold future disbursements until you have recovered such money there are no renewal procedures for the grants grantees may reapply for b by submitting a new application to be evaluated on the same metrics with the same scoring scale have to wait one year before applying for a grantee who wishes to obtain another grant he or she will you have agreed to retain all of the following records all of the information you have used in evaluating a grantee’s application a b the grantee’s personal identification information including any relationship he or she has with you which may indicate that he or she is a disqualified_person c the amount of the grant and a description of the research project for which it was granted and d the information which you learned from any investigation into use of funds sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_4945 and sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code n o the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations enclosure notice a redacted copy of this letter
